SMITH, Circuit Judge
(concurring). I concur in the foregoing opinion of VAN VARKENBURGH, District Judge, but deem it desirable to add the following thereto:
In my opinion ordinarily a demurrer is waived whenever the party filing it pleads over in the trial court. Eau Claire National Bank v. Jackman, 204 U. S. 522, 535, 27 Sup. Ct. 391, 51 L. Ed. 596; Campbell v. Haverhill, 155 U. S. 610, 612, 15 Sup. Ct. 217, 39 L. Ed. 280; Stanton et al. v. Embry, Administrator, 93 U. S. 548, 553, 23 L. Ed. 983; Marshall v. Vicksburg, 15 Wall. 146, 148, 21 L. Ed. 121; Railroad Co. v. Harris, 12 Wall. 65, 84, 20 L. Ed. 354; Campbell v. Wilcox, 10 Wall. 421, 423, 19 L. Ed. 973; Watkins v. United States, 9 Wall. 759, 761, 19 L. Ed. 820; Young v. Martin, 8 Wall. 354, 357, 19 L. Ed. 418; Aurora City v. West, 7 Wall. 82, 92, 19 L. Ed. 42; Bell v. Railroad Co., 4 Wall. 598, 602, 18 L. Ed. 338; Clearwater v. Meredith et al., 1 Wall. 25, 42, 17 L. Ed. 604; United States v. Boyd, 5 How. 29, 50, 12 L. Ed. 36; Evans v. Gee, 11 Pet. 80, 85, 9 L. Ed. 639.
The question, therefore, considered in the foregoing opinion would not be open for disposition by us were it not for the so-called conformity act (section 914, Revised Statutes [U. S. Comp. St. 1901, p. 684]) that:
“The practice, pleadings, and forms and modes of proceeding in civil causes, other than equity and admiralty causes, in the circuit and district courts, shall conform, as near as may be, to the practice, pleadings, and forms and modes of proceeding existing at the time in like causes in the courts of record of the state within which such circuit or district courts are held, any rule of court to the contrary notwithstanding."
*65This of course does not change the practice in this court, but the waiver, if any, existed on the ruling on the demurrer must have taken place in the District Court for the District of Kansas. That the ruling on the demurrer was erroneous I have no doubt, and an exception was duly taken to the ruling, on the demurrer at the time, and under the laws of Kansas, where such an exception is taken, the ruling on demurrer is not waived by answering.
I am therefore of the opinion that the ruling-on the demurrer is in this case still available to the plaintiff in error, and, being of the opinion that it was erroneously overruled, concur in the reversal of the judgment.